
	

115 SRES 740 IS: Honoring the life of Admiral James A. Lyons.
U.S. Senate
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 740
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2018
			Mr. Cornyn submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the life of Admiral James A. Lyons.
	
	
		
 Whereas James A. Lyons, Admiral (Ret.), known to many as Ace, the 49th Commander-in-Chief of the United States Pacific Fleet, retired from the Navy in 1987, after 36 distinguished years of service;
 Whereas Admiral Lyons served in the United States Merchant Marine before attending the United States Naval Academy where he played football and graduated in 1952;
 Whereas Admiral Lyons participated in multiple deployments in response to international crises, including a tour on the U.S.S. Salem during the Suez Crisis and the U.S.S. Miller which supported the landings of United States Marines in Lebanon;
 Whereas Admiral Lyons served as the Commander of the United States Navy Second Fleet and NATO Striking Force Atlantic at the peak of the Cold War, providing critical leadership in combating Soviet global influence;
 Whereas Admiral Lyons served as the Commander-in-Chief of the United States Pacific Fleet and the senior military representative of the United States to the United Nations;
 Whereas Admiral Lyons provided steady leadership in times of crisis; Whereas Admiral Lyons served with great distinction, earning the Distinguished Service Medal, the Defense Superior Service Medal, the Legion of Merit, the Humanitarian Service Medal, and many other decorations and awards;
 Whereas Admiral Lyons received the Legion d’Honneur (rank of Officer) from France and the Order of National Security Merit (Tongil Medal) from the Republic of Korea;
 Whereas Admiral Lyons was instrumental in bringing together nongovernmental humanitarian organizations, such as Project Hope, with the Navy to provide medical personnel to the hospital ships USNS Mercy and USNS Comfort, which travel the globe providing humanitarian assistance to impoverished and war-torn nations, as well as countries impacted by natural disasters;
 Whereas Admiral Lyons’ commitment to country and humanitarian purposes reflected great credit upon himself and was in keeping with the highest traditions of the United States Navy; and
 Whereas, as we bid fair winds and following seas to Admiral Lyons, it is appropriate that he be remembered as exemplifying the trademark characteristics exhibited by great leaders: Now, therefore, be it
		
	
 That the Senate— (1)notes with deep sorrow and solemn mourning the death of Admiral James A. Lyons;
 (2)extends heartfelt sympathy to the entire family of Admiral James A. Lyons for his death; (3)honors and, on behalf of the United States, expresses deep appreciation for the outstanding and important service of Admiral James A. Lyons to the United States; and
 (4)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to the family of Admiral James A. Lyons.
			
